








Exhibit 10.1


AGCO CORPORATION
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT
THIS AGREEMENT, entered into as of the Grant Date (as defined in Section 1), by
and between the Participant and AGCO Corporation (the “Company”);
WHEREAS, the Company maintains the AGCO Corporation 2006 Long-Term Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated into and
forms a part of this Agreement, and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive Restricted Stock
Units (“RSUs”) under the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1.Terms of Award and Definitions. The following terms used in this Agreement
shall have the meanings set forth in this Section 1:
(a)    Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is
neither employed by the Company or any Subsidiary, a director of the Company or
any Subsidiary, an independent contractor performing services for the Company or
any Subsidiary nor providing services as a consultant to the Company or any
Subsidiary; provided that a termination shall not be considered to have occurred
while the Participant is on an approved leave of absence from the Company or a
Subsidiary. If, as a result of a sale or other transaction, a Participant who is
an employee ceases to be an employee of the Company or any Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the Company
or any Subsidiary), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.
(b)    Designated Beneficiary. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
(c)    Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” if he is eligible for
disability payments under the Company’s long-term disability plan.
(d)    Good Cause. With respect to any dismissal of the Participant from his or
her employment with the Company or any Subsidiary, shall mean (i) if the
Participant is a party to an employment agreement with the Company or any
Subsidiary that defines “cause,” “good cause” or a similar term, “Good Cause”
shall mean such term as so defined, and (ii) otherwise (A) the conviction of the
Participant of, or the entry of a plea of guilty, first offender probation
before judgment, or nolo contendere by the Participant to, any felony; (B)
fraud, misappropriation or embezzlement by the Participant; (C) the
Participant's willful failure or gross negligence in the performance of his
assigned duties for the Company or any Subsidiary; (D) the Participant’s failure
to follow reasonable and lawful directives of his supervisor or his breach of
his fiduciary duty to the Company or any Subsidiary; (E) any act or omission of
the Participant that has a demonstrated and material adverse impact on the
Company's or any Subsidiary’s business or reputation for honesty and fair
dealing, other than an act

1

--------------------------------------------------------------------------------










or failure to act by the Participant in good faith and without reason to believe
that such act or failure to act would adversely impact on the Company's or any
Subsidiary’s business or reputation for honesty and fair dealing; or (F) the
breach by the Participant of any confidentiality or non-competition agreement in
favor of the Company or any Subsidiary.
(e)    Grant Date. The “Grant Date” is ___________.
(f)    Immediate Family. “Immediate Family” shall mean the Participant’s spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren and, for this purpose, shall also include the Participant.
(g)    Participant. The “Participant” is ___________.
(h)    Retirement.    Retirement of the Participant shall mean the occurrence of
the Participant’s Date of Termination on or after the Participant attains age 65
or such earlier date as may be approved by the Committee in its sole discretion.
(i)    RSUs. The number of RSUs shall be ______. Each RSU corresponds to one
share of Stock and entitles the Participant to receive, a specified future date
or time, one share of Stock with respect to each RSU that becomes vested and
payable under the terms and conditions of this Agreement.
Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.
2.    Award. This Agreement specifies the terms of the RSUs granted to the
Participant. As a holder of RSUs, the Participant has only the rights of a
general unsecured creditor of the Company.
3.    Vesting.
(a)    Subject to the limitations of this Agreement, the RSUs shall vest and
become payable according to the following schedule, with respect to the number
of RSUs shown in the schedule on the vesting date (the “Vesting Date”)
applicable to such number of RSUs (each an “Installment”):
INSTALLMENT
VESTING DATE APPLICABLE TO
INSTALLMENT
[INSERT AMOUNT]
[INSERT DATE]
[INSERT AMOUNT]
[INSERT DATE]
[INSERT AMOUNT]
[INSERT DATE]



(b)    An Installment shall not vest on the otherwise applicable Vesting Date if
the Participant’s Date of Termination occurs on or before such Vesting Date.
(c)    Notwithstanding the foregoing provisions of this Section, the RSUs shall
vest (to the extent not vested previously) as follows:
(i)    If the Participant’s Date of Termination occurs by reason of the
Participants Death, Disability, or Retirement and such Date of Termination falls
between two vesting dates, the RSU shall vest on a pro rata basis for such
interim period based upon the number of

2

--------------------------------------------------------------------------------










completed 30-day periods subsequent to the earlier vesting date and prior to the
Date of Termination relative to the number of 30-day periods between the two
vesting dates.
(ii)    The RSUs shall become fully vested upon a Change in Control, if the
Participant’s Date of Termination does not occur before the Change in Control.
(d)    RSUs that are not fully vested upon the Participant’s Date of Termination
other than to the extent specified in Section 3 (c) (i) shall not become vested
and shall be forfeited without any payment therefor as of the Participant’s Date
of Termination.
4.    Settlement of RSUs. Subject to the terms of this Agreement, the Company
shall deliver to the Participant one share of Stock for each RSU that has become
vested and payable under Section 3 above and shall deliver to the Participant
such shares of Stock as soon as practicable (and within thirty (30) days) after
the respective Vesting Date. Notwithstanding any other provision of this
Agreement, no RSUs shall be settled or payable, and all RSUs shall be forfeited
without any payment therefor (even if the RSUs previously became vested and
payable), at the time the Participant is notified of his dismissal from the
Company for Good Cause.


5.    Withholding. To the extent necessary, the Participant must satisfy all
mandatory withholdings (federal, state, and local), if any; withholding taxes
imposed by reason of settlement of the RSUs either by paying to the Company the
full amount of the withholding obligation (i) in cash; (ii) by tendering shares
of Stock which are owned by the Participant prior to the date of settlement
having a Fair Market Value equal to the withholding obligation (a “Withholding
Election”); (iii) by electing, irrevocably and in writing (also a “Withholding
Election”), to have the smallest number of whole shares of Stock withheld by the
Company which, when multiplied by the Fair Market Value of the Stock as of the
date the RSU is settled, is sufficient to satisfy the amount of withholding tax;
or (iv) by any combination of the above. Participant may make a Withholding
Election only if the following conditions are met:
(a)    The Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Notice of
Withholding Election in substantially the form attached hereto as Exhibit 1;
(b)    Any Withholding Election will be irrevocable; however, the Committee may,
in its sole discretion, disapprove and give no effect to the Withholding
Election; and
(c)    Such Withholding election is permitted by applicable law.


6.    Transferability.
(a)    Except as otherwise provided in this Section 6, the RSUs are not
transferable other than as designated by the Participant by will or by the laws
of descent and distribution, and during the Participant’s life, may be settled
only in favor of the Participant.
(b)    Notwithstanding the foregoing, the Participant, with the approval of the
Committee, may transfer the RSUs for no consideration to or for the benefit of
the Participant’s Immediate Family (including, without limitation, to a trust
for the benefit of the Participant’s Immediate Family), subject

3

--------------------------------------------------------------------------------










to such limits as the Committee may establish, and the transferee shall remain
subject to all the terms and conditions applicable to the RSUs prior to such
transfer.
(c)    The foregoing right to transfer the RSUs shall apply to the right to
consent to amendments to this Agreement and, in the discretion of the Committee,
shall also apply to the right to transfer ancillary rights associated with the
RSUs.
7.    Heirs and Successors.
(a)    This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.
(b)    If any benefits deliverable to the Participant under this Agreement have
not been delivered at the time of the Participant’s death such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.
(c)    If a deceased Participant has failed to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any benefits
distributable to the Participant shall be distributed to the legal
representative of the estate of the Participant.
(d)    If a deceased Participant has designated a beneficiary but the Designated
Beneficiary dies before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.
8.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
9.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.
10.    Not An Employment Contract. The RSUs will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.
11.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
12.    Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares of Stock subject to the RSUs, unless and
until the RSUs vest and are settled by the issuance of

4

--------------------------------------------------------------------------------










shares of Stock. Upon and following the settlement of the RSUs, the Participant
shall be the record owner of the shares of Stock underlying the RSUs after
issuance of the shares of Stock, unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights) after such time.
13.    No Dividends or Dividend Equivalents. The RSUs do not entitle the
Participant to receive any dividends or dividend equivalents with respect to any
dividends that may be declared and paid on the shares of Stock subject to the
RSUs prior to the vesting and settlement of the RSUs.
14.    Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
15.    Forfeiture.  Notwithstanding the foregoing, if, following the Date of
Termination, Participant violates any of Participant’s post-termination
obligations to the Company or any Subsidiary, including, without limitation, any
obligation not to compete with the Company or any Subsidiary (regardless of
whether such obligation is enforceable under applicable law), not to solicit
employees of the Company or any Subsidiary, to maintain the confidentiality on
information belonging to the Company or any Subsidiary, or not to disparage the
Company or any Subsidiary or any of their affiliates, immediately upon demand by
the Company the Participant shall return to the Company any shares of Stock
delivered pursuant to this Agreement to the extent received by the Participant
on or after one year prior to Date of Termination (or, if the Participant
previously disposed of such shares, the then Fair Market Value of such shares).
16.    Section 409A. Notwithstanding any other provision of this Agreement, it
is intended that payments hereunder will not be considered deferred compensation
within the meaning of Section 409A of the Code. For purposes of this Agreement,
all rights to payments hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. Payments hereunder are intended to satisfy the exemption from
Section 409A of the Code for “short-term deferrals.” Notwithstanding the
preceding, neither the Company nor any Subsidiary shall be liable to the
Participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any payments hereunder are subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.

5

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the Grant Date, and the Participant has affixed his
signature hereto.


AGCO Corporation
 
 
 
 
 
 
 
By:
 
 
Its:
 
 










6

--------------------------------------------------------------------------------










EXHIBIT 1


NOTICE OF WITHHOLDING ELECTION
RESTRICTED STOCK UNITS AGREEMENT
PURSUANT TO THE AGCO CORPORATION
2006 LONG-TERM INCENTIVE PLAN


TO:        _____________________________________


FROM:        _____________________________________


RE:        Withholding Election




This election relates to the Restricted Stock Units (“RSUs”) identified in
Paragraph 3 below. I hereby certify that:


(1)
My correct name and social security number and my current address are set forth
at the end of this document.



(2)    I am (check one, whichever is applicable).


[ ]
the original recipient of the RSU.



[ ]
the legal representative of the estate of the original recipient of the RSU.



[ ]
the legal guardian of the original recipient of the RSU.



[ ]
an Immediate Family Member other than the original recipient of the RSU.



(3)
The RSUs to which this election relates were issued under the AGCO Corporation
2006 Long-Term Incentive Plan (the “Plan”) in the name of
_________________________ for a total of _________ RSUs. This election relates
to _______________ shares of Stock, which are payable upon the vesting of the
RSUs, provided that the numbers set forth above shall be deemed changed as
appropriate to reflect the applicable Plan provisions.



(4)
I hereby elect one or more of the following:



[ ]
to pay cash or certified check in the amount of $_______ to be applied to pay
federal, state, and local, if any, taxes arising from settlement of such RSUs.

 
[ ]
to pay the full federal, state, and local, if any, taxes arising from settlement
of such RSUs in cash or certified check.



[  ]
to have the shares of Stock issuable pursuant to settlement of such RSUs
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state, and local, if any, taxes arising from settlement
of such RSUs.

[  ]
to tender shares held by me prior to settlement of the RSUs for the purpose of
having the value of the shares applied to pay such taxes.


7

--------------------------------------------------------------------------------










The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the RSUs, a Fair Market Value equal to the minimum statutory
tax withholding requirement under federal, state, and local law in connection
with the RSUs.


(5)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.



(6)
I understand that this Withholding Election may not be revised, amended or
revoked by me.



(7)
The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.



(8)
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.







Dated:
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
Social Security Number
 
Name (Printed)
 
 
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
City, State, Zip Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


8